TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00240-CV



                                 Michael McDermott, Appellant

                                                  v.

 The State of Texas; Eduardo Espinosa, Temporary Receiver of Retirement Value, LLC;
   and Donald Taylor, Temporary Receiver of Hill Country Funding, LLC, Appellees


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
  NO. D-1-GV-10-000454, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Michael McDermott has notified this Court that he no longer wishes to pursue

this appeal and has filed an unopposed motion to dismiss this appeal with prejudice. McDermott’s

counsel states that he has conferred with counsel for the State of Texas, Retirement Value’s receiver,

and Hill Country Funding’s receiver, who do not oppose this motion. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                               __________________________________________

                                               Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: March 6, 2013